Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-7-2006

In Re: Almahdi
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1121




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Almahdi " (2006). 2006 Decisions. Paper 1624.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1624


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-31 (January 2006)                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 06-1121
                                  ________________

                         IN RE: JAMALUD-DIN ALMAHDI,
                                           Petitioner
                                 _______________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                         (Related to M.D. Pa. No. 05-cv-01067)
                                    _______________

                       Submitted Under Rule 21, Fed. R. App. P.
                                  January 27, 2006

      Before: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES

                                (Filed: February 7, 2006)



                                        OPINION


PER CURIAM.

             Pro se Petitioner Jamalud-din Almadhi, a federal prisoner, seeks a writ of

mandamus to compel the United States District Court for the Middle District of

Pennsylvania to reach a decision on his motion to alter or amend judgment filed on

August 5, 2005. We will deny the petition for writ of mandamus as moot.

             At the time of the filing of the petition for writ of mandamus in this Court,

                                            1
the District Court had not ruled on Almahdi’s motion to alter or amend. However, on

January 17, 2006, the District Court denied this motion. Therefore, this petition for writ

of mandamus will be denied as moot.




                                             2